DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Applicant’s amendment of claims 30, 33-36 in the paper of 5/2/2022, is acknowledged.  Applicants' arguments filed on 5/2/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-37 are still at issue and are present for examination.

Election/Restriction
Applicant’s election without traverse of Group III, Claims 30 and 31, drawn to method of producing an orthogonal aminoacyl synthetase-tRNA pair, in the paper of 6/21/2021 is acknowledged.  It is noted that applicants did not make an election of Species from each of the Species Groups 1, 2 and 3.
Claims 1-29 and 31, are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 recites in part a. “into in an E. coli host cell” which should be “into an E. coli host cell.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 (claims 32-37 dependent from) and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 (claims 32-37 dependent from) continues to be indefinite in that a number of aspects of the claim continue to be unclear and confusing such that it is indefinite as to parameters and/or limitations of the claimed method.  
Applicant’s amendment of the claims and arguments has resulted in the withdrawal of some of the previous basis of indefiniteness.  Those basis of indefiniteness remaining are as follows.
Claim 30 recites the limitation "the introduced eukaryotic or archael aminoacyl synthetase/tRNA pair".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is further indefinite in that the recitaiton " the function of the counter-part endogenous aminoacyl synthetase-tRNA of E. coli and mammnalian cells” is unclear and confusing as to what “function” applicants are referring to.  The claim is further indefinite as to what the “counter-part endogenous” aminoacyl-synthetase-tRNA of E. coli and mammalian cells” is.  The claim is further indefinite in the recitation of part b. “optimizing the function of the orthogonal amino acyl synthetase-tRNA” as it is unclear and confusing as to what it is to “optimize” the function?  Especially as “the function” is unclear and confusing (discussed above).
Claim 30 is indefinite in that the recitation in step “c.” “wherein the deleted endogenous E. coli aminoacyl synthetase-tRNA pair is orthogonal to ATM E. coli cells and mammalian cells“ is unclear?  What is the intent of this recitation in describing the “deleted endogenous E. coli aminoacyl synthetase-tRNA pair
Claim 30 is indefinite in step “d.” as to how the deleted endogenous E. coli amino acyl synthetase-tRNA pair is “reintroduced” as an orthogonal nonsense suppressor amino acyl synthetase-tRNA pair?  
Claim 30 is indefinite in step e. “genetically selecting and identifying a variant of the reintroduced orthogonal E. coli amino acyl synthetase that preferentially amino acylates a tRNA with an unnatural amino acid over a natural amino acid” in that it is unclear and confusing as to how this “new step” is done?
Appropriate comment and/or amendment is required.

Reference made of record but not considered art:
Cervettini et al., Nature Biotechnology, Vol 38, pp 989-999, August 2020

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/23/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652